 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION

ELNER C.,1 )
)
Plaintiff, )
)
v. )
)
NANCY A. BERRYHILL, )
Acting Commissioner ofSocz'al Securz`ly, )
)

Defendant. ) Civil Action No. 5:18-CV-158-C

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that Plaintiff` s Complaint should be dismissed Without
prejudice for Want of prosecution. Plaintiff has failed to file any objections and the time to do so
has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, the above-styled and -numbered civil action is DISMISSED WITHOUT PREJUDICE
for Want of prosecution il

So oRDERED this J'ié day OfFebruary, 2

    

 

R. U Gs
1 lj;D sTATEs 151

signed identifies the

   
 

 

lTo protect privacy concerns of plaintiffs in social security cases, the
Plaintiff only by first name and last initial.

 

